PER CURIAM:
Writ granted:
Petitioner contends that his court-appointed counsel neglected to take an appeal despite petitioner’s request for same after his conviction. The trial court points out circumstances indicating the incredibility of this belated claim. Nevertheless, the allegations of the petition require an evidentiary hearing, as raising a prima facie case of denial of constitutional right. La.Code Crim.P. Art. 354. See Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed. 2d 493 (1967). Evidentiary hearing on the allegations of the petition is therefore ordered.
On considering the petition of relator in the above numbered and entitled cause:
IT IS ORDERED that the Honorable Earl Edwards, Judge of the Twelfth Judicial District Court, Parish of Avoyelles, without delay, grant a full evidentiary hearing on relator’s petition for a writ of habeas corpus filed in that Court and in this Court, and make a determination of the merits of his application after the hearing.
Granted by the Court at New Orleans, Louisiana, January 5, 1971.